DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I, claims 1-15, in the reply filed on 19 March 2021 is acknowledged.
Claims 16-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention(s), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 19 March 2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim recites in part, “…such that each of the plurality of groups is formed by at least one shot region onto which the imprint material is continuously supplied from a dispenser.” However it is unclear how such imprint material is continuously supplied. The Examiner interprets the claimed “continuously” as meaning that the dispenser places imprint material sequentially to each adjacent shot region included in one of the plurality of groups. However, the instant specification also discusses transfer as well as group number when describing the order 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aihara et al. (US 2018/0370091 A1).
Regarding claim 1, Aihara discloses an imprint apparatus 100 that forms a pattern made of an imprint material on each of a plurality of shot regions of a substrate (title/abstract, ¶ 36; FIG. 1), the apparatus comprising a user interface (CONS; ¶¶ 36-37) configured to show a map RP of the supply positions of imprint material and allows a user to perform editing of the map RP (¶¶ 43+; FIG. 4) which is equated with the claimed assigning each of the plurality of shot regions to any one of a plurality of groups such that each of the plurality of groups is formed by at least one shot region onto which the imprint material is continuously supplied from a dispenser.
Regarding claim 2-7, Aihara discloses apparatus parameters MP which include the supply start position, the speed of the substrate stage, and the interval of the dispenser (¶¶ 47+) and therefore suggest the claimed prohibited constraints.

Further, regarding claim 7, Aihara discloses the user interface comprises a display controller configured to display, in response to the user selecting an editing target, a candidate that satisfies the constraint with respect to the editing target (FIG. 4; ¶ 46).
Regarding claim 8, Aihara discloses the user interface allows the user to perform editing for assigning an order of forming a pattern made of an imprint material to each of the plurality of shot regions (FIG. 7; ¶¶ 56+).
Regarding claim 9, Aihara discloses the user interface comprises a display controller configured to display an error that occurs when editing that does not satisfy a preset constraint has been performed (¶¶ 82-89, 106, 110-111).
Regarding claim 10, Aihara discloses a controller unit CNT configured to control a process of forming a pattern made of an imprint material on each of the plurality of shot regions of the substrate in accordance with a result of editing performed using the user interface (¶¶ 36-37, 40, 43).
Regarding claim 11-13, Aihara discloses that the controller is configured to not supply imprint material to regions with no patterns (¶¶ 98-99; FIG. 17A-B) which is equated with the claimed removing a shot region, or not supplying imprint material.
Regarding claim 14-15, Aihara discloses the user interface displays, on a display, an image indicating progress of a process in each shot region, the image includes an image indicating that the imprint material has been arranged on the shot region, an image indicating that the imprint material is in contact with a mold, and an image indicating that the imprint material has been cured (FIG. 4; ¶¶ 46+).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Aoki; Akio et al.
US 2011/0057354 A1
Hirano; Shinichi
US 2018/0329315 A1
YAMAGUCHI; Hiromitsu et al.
US 2017/0015045 A1
Aihara; Sentaro
US 7,941,234 B2
McMackin; Ian M. et al.
US 7,309,225 B2
Kamon; Mattan et al.
US 9,965,577 B2


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin A Schiffman whose telephone number is (571)270-7626.  The examiner can normally be reached on M-F 930a-6p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571)272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BENJAMIN A SCHIFFMAN/            Primary Examiner, Art Unit 1742